Citation Nr: 1627901	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran, who died in January 2010, served on active duty in the Army from August 1968 to August 1970.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeal (Board) from a June 2011 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently, the matter was transferred to the RO in Winston-Salem, North Carolina, which has jurisdiction.

This appeal was previously remanded by the Board in November 2014.

This appeal has been processed entirely electronically using the "Virtual VA" and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran died in January 2010 and the death certificate lists the cause of death as kidney cancer.

2.  The evidence reflects that the Veteran's co-morbidities, to include hypertension, diabetes mellitus, cardiomyopathy, severe mitral regurgitation, pulmonary artery disease and Parkinson's disease contributed to the his cause of death.

2.  The fatal kidney cancer first manifested many years after service; the Veteran is not presumed to have been exposed to herbicides, to include Agent Orange.

3.  Hypertension, diabetes mellitus, cardiomyopathy, severe mitral regurgitation, pulmonary artery disease and Parkinson's disease first manifested many years after service; the Veteran is not presumed to have been exposed to herbicides, to include Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309(e), 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103  and 5103A have been met. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VA notice for dependency and indemnity compensation (DIC) claims based on cause of death must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In this case, the VCAA duty to notify was satisfied by way of an August 2010 letter. The letter notified the appellant of what information and evidence must be provided by the appellant, and what information and evidence would be obtained by VA.  The appellant was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The letter informed the appellant that in order to establish entitlement to DIC benefits, the evidence must show that the Veteran died from a service-related disease or injury.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (clarifying DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion, and that VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2)).  In this case, the appellant's seeks service connection for the Veteran's cause of death on the basis that the Veteran was exposed to Agent Orange during service, and thus, she asserts the diseases that caused the Veteran's death should be considered related to service on a presumptive basis.  As outlined below, the Board finds that the presumption does not apply to the Veteran's service.  There is no other evidence of in-service incurrence of a disease that contributed to the Veteran's death; on this basis the Board finds there is not a duty to assist by providing an opinion.

The Board finds that VA has taken all reasonable steps as outlined in relevant regulation to determine whether the Veteran was exposed during service to herbicides.  The Board finds that there is no additional duty to assist in this regard.

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.
 
Merits of the Claim

The appellant contends that the Veteran developed kidney cancer as a result of his in-service exposure to herbicides, including Agent Orange.  Additionally, the appellant contends that the Veteran developed diabetes mellitus, cardiomyopathy, severe mitral regurgitation, pulmonary and coronary artery disease, and Parkinson's disease.  The Veteran's death certificate indicates that the Veteran died in January 2010 as a result of kidney cancer.  A December 2010 letter from the doctor who completed the Veteran's death certificate indicates that the Veteran co-morbidities included hypertension, diabetes mellitus, cardiomyopathy, severe mitral regurgitation, pulmonary and coronary artery disease, and Parkinson's disease and possibly contributed to the Veteran's death.  See the December 2010 letter from W.C.T., M.D.  Therefore, the appellant maintains that she is entitled to DIC due to the cause of the Veteran's death.  However, after carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against that claim.

DIC may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (2015).  In determining whether a service-connected disability contributed to death, it must be shown that the disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015).

Generally, to establish service connection, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015); see Hickson v. West, 	
12 Vet. App. 247, 253 (1999).  Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

For certain disabilities, such as diabetes mellitus and Parkinson's disease, service connection may be presumed when the VA determines that it is the result of the Veteran's in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. 	 § 1116 (West 2015); 38 C.F.R. § 3.309(e) (2015).  Veterans who served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2015). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence does not demonstrate that the Veteran was exposed to herbicides, to include Agent Orange.  The Veteran's service personnel records reveals that he served as a Hawk Missile Crewmen in the Battery D, 6th Battalion (Hawk), 44 Artillery unit and served in Korea from January 1969 to February 1970.  However, the Department of Defense has not determined that this unit operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.  In this regard, the RO issued a formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicide exposure outside of Vietnam or the Korean DMZ dated June 2015.  The letter indicated that the Joint Services Records Research Center (JSRRC) stated that " The histories do not document the use, storage, spraying, or transporting of herbicides.  In addition, the histories do not document any specific duties performed by members of the 6th Battalion, 44 Artillery along the Demilitarized Zone."  Therefore, the required service in Vietnam or Korean DMZ is not shown and there is no evidence of herbicide exposure, to include the presumption of herbicide exposure.  This additional development was completed pursuant to the Board remand.  The Board finds that the AOJ substantially satisfied the directives contained therein regarding the contentions of herbicide exposure during service in Korea.  The second element of service connection, the in-service event or injury, has not been met.

The Board notes the lay statements from J.L. and R.M.B., Jr., which indicate their general observations of Veterans who served in Korea.  The Board also notes the lay statements from Reverend W.M., E.M., L.W. and L.G., which report their recollections of information shared with them by the Veteran after discharge from service.  The statements do not provide competent evidence that the Veteran served in a qualifying area in Korea in which he was exposed to herbicides.  The Board finds that these statements do not meet the standard set forth in 38 C.F.R. § 3.307 that the Department of Defense determine that the Veteran's unit operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.

The appellant has not contended, and the record does not otherwise reflect, that kidney cancer, hypertension, diabetes mellitus, cardiomyopathy, severe mitral regurgitation, pulmonary artery disease, or Parkinson's disease started in service.  Service treatment records do not show complaints, treatment, or diagnosis of kidney cancer, hypertension, diabetes mellitus, cardiomyopathy, severe mitral regurgitation, pulmonary artery disease, or Parkinson's disease.  The May 1970 service separation examination shows a normal medical evaluation of the genitourinary system, heart, lungs and chest.  As noted, the basis of this appeal is the assertion that the Veteran was exposed to herbicides during service.  As the Board finds that the Veteran did not have this exposure, unfortunately this appeal must be denied on the facts as they apply to the relevant law and regulations.

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of kidney cancer, hypertension, diabetes mellitus, cardiomyopathy, severe mitral regurgitation, pulmonary artery disease, or Parkinson's disease were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  There is nothing in the Veteran's post-service treatment records that reflects that the Veteran was diagnosed with kidney cancer, hypertension, diabetes mellitus, cardiomyopathy, severe mitral regurgitation, pulmonary artery disease, or Parkinson's disease within one year of his service.  

In sum, the weight of the competent and credible evidence shows that the Veteran's cause of death was not related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992); see 38 U.S.C.A. § 5107(b) ; 38 C.F.R. 	 § 3.102.  Accordingly, the claim of service connection for the cause of the Veteran's death is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


